Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-8 and 11-17 are presented for examination.
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-8 and 11-17 (Species 4) in the reply filed on 11/19/2020 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/31/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0213348 A1 by Natarajan et al. (hereafter referred to as Natarajan), in view of “Two-Dimensional Compressive Spectrum Sensing in Collaborative Cognitive Radio Networks” (~cited by applicant, hereafter referred to as Qi).

Regarding claim 1, Natarajan an apparatus (see at least Figs. 3, 6, and 7) comprising:
a compressive sensing schedule generator (see at least Figs. 3, 6, and 7) configured to generate a plurality of compressive sensing schedules (see at least Fig. 6 and para. [0045]; “CS gateway circuits 300, 302, 304, and 306 are configured to provide compressive sensing schedules for a sensor network to reduce power consumption of the sensors, as described previously.”), wherein each of the plurality of compressive sensing schedules is for each of a plurality of frequency bands of a network (see at least para. [0058]), wherein the network comprises a plurality of access points and a plurality of clients (see at least para. [0046]). 

In the same field of endeavor, Qi teaches a sensing matrix combiner configured to combine the plurality of compressive sensing schedules into a resulting schedule that comprises a spatial distribution and a scheduled time slot for each of the plurality of access points (see at least pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

Regarding claim 2, Natarajan in view of Qi teaches the apparatus of claim 1.  In the obvious combination, Qi further teaches wherein each of the plurality of compressive sensing schedules is a matrix, and wherein the resulting schedule is a resulting matrix (see at least pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

claim 3, Natarajan in view of Qi teaches the apparatus of claim 2.  In the obvious combination, Qi teaches wherein the resulting matrix comprises a frequency band of scan, a time of scan, and a plurality of nodes to scan (see at least abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

Regarding claim 4, Natarajan in view of Qi teaches the apparatus of claim 1.  In the obvious combination, Qi further teaches wherein the compressive sensing schedule generator is configured to generate the plurality of compressive sensing schedules using a spatio-temporal two-dimensional compressive sensing technique (see at least pgs. 2-3, section III. Two-Dimensional Compressive Spectrum Sensing in Centralized Collaborative Network).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

Regarding claim 5, Natarajan in view of Qi teaches apparatus of claim 1.  In addition, Natarajan further teaches wherein the compressive sensing schedule generator is configured to generate the plurality of compressive sensing schedules using radio frequency (RF) statistics gathered from the network (see at least para. [0047]).

Regarding claim 6, Natarajan in view of Qi teaches apparatus of claim 5. In addition, Natarajan further teaches further comprising a data monitor that gathers the RF statistics from the plurality of frequency bands on the network (see at least para. [0047]).

Regarding claim 7, Natarajan in view of Qi teaches apparatus of claim 6. In addition, Natarajan further teaches further comprising a data repository that receives the gathered RF statistics from the data monitor and stores the gathered RF statistics, and is configured to provide the RF statistics to the compressive sensing schedule generator (see at least para. [0047]).

Regarding claim 8, Natarajan in view of Qi teaches apparatus of claim 5.  In addition, Natarajan further teaches wherein the RF statistics comprise at least one transmission medium or transceiver related metric of interest, within each of the plurality of frequency bands (see at least para. [0047]).

Regarding claim 11, Natarajan in view of Qi teaches the apparatus of claim 1. In addition, Natarajan teaches wherein the sensing matrix combiner is configured to combine tire plurality of compressive sensing schedules into the resulting schedule using resource saving (see at least Fig. 6 and para. [0045]; “CS gateway 

Regarding claim 13, Natarajan a method comprising:
generating, at a compressive sensing schedule generator of a management entity (see at least Figs. 3, 6, and 7), a plurality of compressive sensing schedules (see at least Fig. 6 and para. [0045]; “CS gateway circuits 300, 302, 304, and 306 are configured to provide compressive sensing schedules for a sensor network to reduce power consumption of the sensors, as described previously.”), wherein each of the plurality of compressive sensing schedules is for each of a plurality of frequency bands of a network (see at least para. [0058]), wherein the network comprises a plurality of access points and a plurality of clients (see at least para. [0046]);
…
gathering, by the management entity, a plurality of radio frequency (RF) statistics from the network using the resulting schedule (see at least para. [0047]).
However, Natarajan does not appear to specifically disclose combining, at a sensing matrix combiner of the management entity, the plurality of compressive sensing schedules into a resulting schedule that comprises a spatial distribution and a scheduled time slot for each of the plurality of access points.
In the same field of endeavor, Qi teaches combining, at a sensing matrix combiner of the management entity, the plurality of compressive sensing schedules into a resulting schedule that comprises a spatial distribution and a scheduled time slot for each of the plurality of access points (see at least pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

Regarding claim 14, Natarajan in view of Qi teaches the method of claim 13.  In addition, Natarajan further comprising gathering data comprising at least one transmission medium or transceiver related metric of interest within each of the plurality of frequency bands, wherein the plurality of compressive sensing schedules is generated using the gathered data (see at least para. [0047]).

claim 15, Natarajan in view of Qi teaches the method of claim 13.  In the obvious combination, Qi teaches wherein each of the plurality of compressive sensing schedules is a matrix, and wherein the resulting schedule is a resulting matrix that comprises a frequency band of scan, a time of scan, and a plurality of nodes to scan (see at least abstract and pg. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressive sensing taught by Natarajan with the compressive sensing taught by Qi in order to achieve compressive performance beyond Nyquist rate and better recovery performance (see at least Qi abstract). 

Allowable Subject Matter
9.	Claims 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465